Citation Nr: 0704175	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




REMAND

The veteran served on active duty from July 1959 to May 1963.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran contends that he has both hearing loss and 
asbestosis as a result of his military occupation as a 
boilerman.  

A review of the veteran's post service VA records dated from 
February 2004 to May 2004 indicate that the veteran failed a 
puretone hearing screening in March 2004.  At the time of the 
2004 assessment, the examiner opined that further testing was 
needed.  To evaluate hearing loss for VA purposes, an 
examination for hearing loss must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 3.385 (2006); See also 38 C.F.R. §  4.85 
(2006).  There is no evidence in the record that the above 
required testing has been conducted.  In this case, there is 
both evidence of in-service acoustic trauma, based on the 
veteran's statements, and post-service reference to hearing 
loss in VA treatment records.  This meets the requirements of 
38 C.F.R. § 3.159(c)(4) (2006).  Therefore, an examination 
for hearing loss should be conducted.

The veteran also reports that he is currently being treated 
for symptomatology resulting from a current diagnosis of 
asbestosis.  Currently, the claims folder is devoid of any 
medical documentation of a current diagnosis of asbestosis.  
However, the veteran submitted a letter in October 2005 
stating that he was currently being treated for exposure to 
asbestos at the Mountain Home Tennessee VA medical treatment 
center.  Upon a review of the claims folder, the Board finds 
that these records are not a part of the claims folder.  The 
last VA treatment records for the appellant date from May 
2004.  Such records may pertain to all of the issues on 
appeal and must be obtained.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that when VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, such 
documents are constructively part of the record before the 
Secretary and Board, even where they are not actually before 
the adjudicating body.  The claims folder thus clearly 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, all VA outpatient treatment 
records dating from May 2004 to the present should be 
obtained from the Mountain Home, Tennessee VA facility and 
associated with the claims folder.  

The Court has held that the fulfillment of the VA's statutory 
duty to assist the veteran includes providing a VA 
examination when warranted, and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The record indicates that the 
veteran has never been afforded a VA examination.  The 
veteran reports asbestos exposure during service, and the VA 
initial screening in February 2004 refers to a history of 
diagnosis of asbestosis.  This meets the requirements of 
38 C.F.R. § 3.159(c)(4); an examination for asbestosis should 
be conducted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The Board also notes that the initial VA treatment note in 
February 2004 refers to treatment by a local doctor - Dr. 
Overbay in Piney Flats.  The veteran should be requested to 
authorize VA to obtain records from this doctor.  In 
addition, the Board notes that the veteran did not respond to 
the questions concerning asbestos exposure in the RO's April 
2004 letter.  He should be given these questions again and 
requested to provide the relevant information. 

Accordingly, the case is REMANDED for the following actions:

1. Send a notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Ask the veteran to authorize VA to 
obtain records from Dr. Overbay in Piney 
Flats.  Alternative, the veteran should 
provide records of treatment by Dr. 
Overbay.

3.  The veteran should again be asked to 
answer the questions provided to him in 
April 2004 concerning his asbestos 
exposure; these questions should be given 
to him again.

4.  The veteran should be requested to 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for all disorders 
claimed on appeal.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence, if not 
already of record.

5.  All VA outpatient records dating from 
May 2004 that are not already of record 
should be requested from the Mountain 
Home, Tennessee VA facilities or any 
other VA treatment facilities where the 
veteran has sought treatment and 
associated with the claims folder.

6.  Following a reasonable period of time 
for receipt of additional records, the 
veteran should be given an examination to 
include audiological testing that meets 
the requirements of 38 C.F.R. § 3.385 for 
rating purposes to determine the current 
nature and severity, if any, of the 
veteran's claimed bilateral hearing loss.  
If hearing loss is present, the examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the veteran's hearing 
loss disability is related to disease or 
injury, including noise exposure, during 
service.  The examiner should review the 
claims file in conjunction with the 
examination and should indicate in the 
examination report that this has been 
accomplished.

7.  The veteran should be afforded an 
examination to determine the nature and 
etiology of all currently present 
pulmonary disorders.  A complete history 
should be elicited, to include the 
veteran's history of asbestos exposure 
before, during, and after the veteran's 
military service.  The examiner should 
identify all currently present pulmonary 
disorder(s).  The examiner should 
specifically address whether the veteran 
has pleural abnormalities or restrictive 
pulmonary disease due to asbestos 
exposure. With respect to any 
abnormalities or disorder due to asbestos 
exposure, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that exposure to asbestos 
during the veteran's military service 
played a material causal role in the 
development of such abnormalities or 
disorder.  The examiner should also 
provide the rationale for all opinions 
expressed, to include a discussion of 
other pertinent evidence of record where 
indicated. The examiner should review the 
claims file in conjunction with the 
examination and should indicate in the 
examination report that this has been 
accomplished. 

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and the applicable 
time period in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



